UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1506


JUNIO CESAR FREITAS,

                Plaintiff - Appellant,

          and

DALE BALDWIN,

                Plaintiff,

          v.

TRADESMEN INTERNATIONAL,     INCORPORATED;   UNIFIED   CLEANROOM
CONSTRUCTION, LLC,

                Defendants - Appellees.



                             No. 13-1507


DALE BALDWIN,

                Plaintiff - Appellant,

          and

JUNIO CESAR FREITAS,

                Plaintiff,

          v.

TRADESMEN INTERNATIONAL,     INCORPORATED;   UNIFIED   CLEANROOM
CONSTRUCTION, LLC,

                Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cv-00116-FL)


Submitted:   July 18, 2013                    Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Junio Cesar Freitas; Dale Baldwin, Appellants Pro Se.      Kevin
Joseph Dalton, FISHER & PHILLIPS, LLP, Charlotte, North
Carolina; Kevin Scott Joyner, Kimberly Joyce Lehman, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Junio Cesar Freitas and Dale Baldwin appeal the district

court’s    order      dismissing    their       civil   action.            On   appeal,    we

confine    our    review      to   the   issues     raised         in    the    Appellants’

briefs.        See 4th Cir. R. 34(b).             Because Appellants’ informal

briefs    do    not    challenge    the    basis     for      the       district      court’s

disposition, they have forfeited appellate review of the court's

order.     Accordingly, we grant Appellants' motions to proceed in

forma pauperis and affirm the district court’s judgment.                                   We

dispense       with    oral    argument     because          the        facts   and     legal

contentions      are    adequately       presented      in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                            3